Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of this 23rd day of December, 2002, between SUN
BANCORP, INC. (“Corporation”), a Pennsylvania business corporation having a
place of business at 2-16 South Market Street, Selinsgrove, Pennsylvania 17870,
SUN BANK (“Bank”), a Pennsylvania chartered banking institution having a place
of business at 2-16 South Market Street, Selinsgrove, Pennsylvania 17870,
MID-PENN INSURANCE ASSOCIATES, INC. (“Agency”), a Pennsylvania business
corporation having a place of business at 51 South Fourth Street, Sunbury,
Pennsylvania 17801, and DANIEL R. GEISE, (“Executive”), an individual whose
address is R.R. #5, Box 315, Sunbury, Pennsylvania 17801 (collectively, the
“Parties” and, individually, sometimes a “Party”).

 

WHEREAS, Corporation is a registered bank holding company;

 

WHEREAS, Corporation and Agency have executed an agreement for Corporation to
acquire Agency;

 

WHEREAS, Agency will be a subsidiary of Corporation or Bank;

 

WHEREAS, any reference solely to Corporation in this Agreement shall mean
Corporation, Bank or Agency;

 

WHEREAS, Corporation, Bank and Agency desire to employ Executive to serve in the
capacity of President and Vice President, Commercial Lines of Agency under the
terms and conditions set forth in this Agreement; and

 

WHEREAS, Executive desires to accept employment with Corporation, Bank and
Agency under the terms and conditions set forth in this Agreement.

 

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                       Employment.   Corporation, Bank and
Agency hereby employ Executive and Executive hereby accepts employment with
Corporation, Bank or Agency, on the terms and conditions set forth in this
Agreement.

 

2.                                       Duties and Position of Executive. 
Executive shall perform and discharge well and faithfully such duties as an
executive officer of Agency as may be assigned to Executive from time to time by
the Board of Directors of Corporation.  Executive shall be employed as President
and Vice President, Commercial Lines of Agency, and shall hold such other titles
as may be given to him from time to time by the Board of Directors of
Corporation.

 

3.                                       Engagement in Other Employment. 
Executive shall devote his full time, attention and energies to the business of
Corporation, Bank and Agency during the Employment Period (as defined in
Section 4(a) of this Agreement); provided, however, that this Section 3 shall
not be construed as preventing Executive from (a) investing Executive’s personal
assets in enterprises that do not compete with Corporation, Bank and Agency or
any of their subsidiaries or affiliates, (b) being involved in any charitable or
civic activity, or (c) being involved in any other activity with the prior
approval of the Boards of Directors of Corporation, Bank and Agency.  The
Executive shall not engage in any business or commercial activities, duties or
pursuits which compete with the business or commercial activities of
Corporation, Bank, Agency or any of their subsidiaries or affiliates, nor may
the Executive serve as a director or officer or in any other capacity in a
company which competes with Corporation, Bank, Agency or any of their
subsidiaries or affiliates.  Notwithstanding any

 

--------------------------------------------------------------------------------


 

other provision of this Agreement, Executive shall be permitted to form, own and
operate an insurance agency for the sole purpose of marketing and selling
property, casualty and accident insurance products offered by the Brotherhood
Mutual Insurance Company, or any other Church insurance carrier in the event
that Agency can no longer maintain a relationship with Brotherhood Mutual
Insurance Company, consistent with Agency’s past practices, to Churches. 
Executive will direct any inquiries for insurance received from any individuals
or entities, other than Churches, to Agency.  For purposes of this Agreement, a
“Church” shall mean an entity that qualifies as an exempt organization organized
and operated exclusively for religions purposes, pursuant to Section 501(c)(3)
of the Internal Revenue Code.

 

4.                                       Term of Agreement.

 

(a)                                  Employment Period.  This Agreement shall be
for a three (3) year period (the “Employment Period”) beginning on the date
first mentioned above, and if not previously terminated pursuant to the terms of
this Agreement, the Employment Period shall end three (3) years later.

 

(b)                                 Cause.  Notwithstanding the provisions of
Section 4(a) of this Agreement, this Agreement shall terminate automatically for
Cause (as defined herein) upon written notice from the Board of Directors of
Corporation to Executive.  As used in this Agreement, the term “Cause” shall
mean any of the following:

 

(i)

Executive’s conviction of or plea of guilty or nolo contendere to a felony, a
crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive;

 

 

(ii)

Executive’s failure to follow the good faith lawful instructions of the Board of
Directors of Corporation with respect to its operations, after notice from
Corporation, and a failure to cure such violation within twenty (20) days of
said notice;

 

 

(iii)

the willful failure by the Executive to substantially perform his duties
hereunder, other than a failure resulting from Executive’s incapacity because of
physical or mental illness, as provided in Section 4(d) of this Agreement, after
notice from the Corporation and a failure to cure such violation within twenty
(20) days of said notice;

 

 

(iv)

Executive’s intentional violation of the provisions of this Agreement, after
notice from Corporation, and a failure to cure such violation within twenty (20)
days of said notice;

 

 

(v)

dishonesty or gross negligence of the Executive in the performance of his
duties;

 

 

(vi)

conduct on the part of the Executive which brings public discredit to 
Corporation as determined by a vote of two-thirds (2/3) of the Board of
Directors of Corporation;

 

 

(vii)

Executive’s breach of fiduciary duty involving personal profit;

 

 

(viii)

Executive’s violation of any law, rule or regulation governing banks or bank
officers or any final cease and desist order issued by a bank regulatory
authority;

 

 

(ix)

Executive’s unlawful discrimination, including harassment, against Corporation’s
employees, customers, business associates, contractors or visitors;

 

--------------------------------------------------------------------------------


 

(x)

Executive’s theft or abuse of Corporation’s property or the property of
Corporation’s customers, employees, contractors, vendors or business associates;

 

 

(xi)

any final removal or prohibition order to which the Executive is subject, by a
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act;

 

 

(xii)

any act of fraud or misappropriation by Executive;

 

 

(xiii)

intentional misrepresentation of a material fact, or intentional omission of
information necessary to make the information supplied not materially
misleading, in an application or other information provided by the Executive to
Corporation or any representative of Corporation in connection with the
Executive’s employment with Corporation, Bank and Agency;

 

 

(xiv)

direction or recommendation of a state or federal bank regulatory authority to
remove the Executive from his position with Corporation, as identified herein;

 

 

(xv)

the willful engaging by the Executive in misconduct injurious to Corporation,
after notice from Corporation, and a failure to cure such conduct within twenty
(20) days of said notice; or

 

 

(xvi)

willful and serious violation(s) by Executive of the Bank’s “Core Values,” and a
failure to cure such violation(s) within twenty (20) days after notice by
Corporation; if the violation is so serious that an attempt to cure would be
fruitless, no notice need be given by the Corporation.

 

 

(xvii)

the existence of any material conflict between the interests of Corporation and
the Executive that is not disclosed in writing by the Executive to Corporation,
Bank and Agency and approved in writing by the Boards of Directors of
Corporation, Bank and Agency and, after notice from Corporation, a failure to
cure such conflict within twenty (20) days of said notice.

 

If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination and all of
Corporation, Bank, and Agency’s compensation and employment obligations under
this Agreement shall terminate.

 

(c)                                  Notwithstanding the provisions of
Section 4(a) of this Agreement, all of Corporation, Bank and Agency’s
obligations under this Agreement shall terminate automatically upon Executive’s
voluntary termination of employment.

 

(d)                                 Disability.  Notwithstanding the provisions
of Section 4(a) of this Agreement, if, as a result of physical or mental injury
or impairment, Executive is unable to perform all of the essential job functions
of his position on a full time basis, taking into account any reasonable
accommodation required by law, and without posing a direct threat to himself and
others, for a period up to one hundred eighty (180) days, all obligations of
Corporation, Bank and Agency to pay Executive the compensation as set forth in
this Agreement are suspended.  Any paid time off, sick leave, or short term
disability pay Executive may be entitled to receive, pursuant to an established
disability plan or program of the Agency, Bank and/or Corporation, if any
exists, shall be considered part of the compensation Executive shall receive
while disabled, and shall not

 

--------------------------------------------------------------------------------


 

be in addition to the compensation received by Executive under this provision of
the Agreement.  Executive further agrees that should he remain unable to perform
all of the essential functions of his position on a full time basis, taking into
account any reasonable accommodation required by law, and without posing a
direct threat to himself or others, after one hundred eighty (180) days, the
Agency, Bank and Corporation will suffer an undue hardship by continuing
Executive in his position.  Upon this event, all compensation and employment
obligations of the Agency, Bank and Corporation under this Agreement shall cease
(except Executive’s rights under the Corporation’s then existing short term
and/or long term disability plans, if any), and this Agreement shall terminate.

 

(e)                                  Death.  Notwithstanding the provisions of
Section 4(a) of this Agreement, this Agreement shall terminate automatically
upon Executive’s death and Executive’s rights under this Agreement shall cease
as of the date of such termination.

 

5.                                       Employment Period Compensation.

 

(a)                                  Annual Base Salary.  For services performed
by Executive under this Agreement, Corporation shall pay Executive an Annual
Base Salary in the aggregate during the Employment Period at the rate of
Ninety-Five Thousand Dollars ($95,000.00) per year, payable at the same times as
salaries are payable to other executive employees of Corporation.  Corporation
may, from time to time, increase Executive’s Annual Base Salary, and any and all
such increases shall be deemed to constitute amendments to this Section 5(a) to
reflect the increased amounts, effective as of the date established for such
increases by the Board of Directors of Corporation or any committee of such
Board in the resolutions authorizing such increases.

 

(b)                                 Bonus.  Executive may be eligible for
incentive compensation under the terms and conditions of any incentive
compensation plan that Corporation may have in effect from time to time or as
determined by Corporation in its sole discretion.

 

(c)                                  Vacations.  During the term of this
Agreement, Executive shall be entitled to a total of five (5) weeks paid annual
vacation and sick leave, in accordance with the policies as established from
time to time by the Board of Directors of Corporation, Bank and Agency. 
However, Executive shall not be entitled to receive any additional compensation
from Corporation for failure to take a vacation, nor shall Executive be able to
accumulate unused vacation time from one year to the next, except to the extent
authorized by the Board of Directors of Corporation.

 

(d)                                 Employee Benefit Plans.  During the term of
this Agreement, Executive shall be entitled to participate in and receive the
benefits of any Employee Benefit Plan currently in effect at Corporation, until
such time that the Board of Directors of Corporation authorizes a change in such
benefits.  Executive shall also be entitled to participate in any stock option
and profit sharing plans that Corporation may have in effect, subject to the
terms and conditions of those plans.

 

(e)                                  Business Expenses.  During the term of this
Agreement, Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by him, which expenses are properly accounted for,
in accordance with the policies and procedures established by the Board of
Directors of Corporation for its executive officers.

 

--------------------------------------------------------------------------------


 

(f)                                    Automobile.  During the term of this
Agreement, Executive shall be provided with use of an automobile, no more than
three (3) years old and with a value of $30,000 - $35,000.  All maintenance,
including gas, repairs and registration of said vehicle, will be the
responsibility of Corporation.  The Executive’s family, in addition to
Executive, shall be permitted to use the automobile provided under this
Agreement for personal use. The Executive will be responsible for recording and
reporting mileage for personal use for tax purposes.

 

6.                                       Rights in Event of Termination of
Employment.

 

(a)                                  In the event that Executive’s employment is
involuntarily terminated by Corporation without Cause, Corporation shall pay
Executive an amount equal to one (1) times the average of the Executive’s annual
compensation (base salary and cash incentive compensation) for the three (3)
previous calendar years or the period of time that Executive was employed under
this Agreement, whichever is less, which amount shall be payable in twelve (12)
equal monthly installments.  In addition, Executive shall be entitled to a
continuation of health, accident, life and disability insurance benefits for
twelve (12) months or until Executive secures substantially similar benefits
through other employment, whichever shall first occur.  However, if the payment
described herein, when added to all other amounts or benefits provided to or on
behalf of the Executive in connection with his termination of employment, would
result in the imposition of an excise tax under Code Section 4999, such payments
shall be retroactively (if necessary) reduced to the extent necessary to avoid
such imposition.  Upon written notice to Executive, together with calculations
of Corporation’s independent auditors, Executive shall remit to Corporation the
amount of the reduction plus such interest as may be necessary to avoid the
imposition of such excise tax.  Notwithstanding the foregoing or any other
provision of this contract to the contrary, if any portion of the amount herein
payable to the Executive is determined to be non-deductible pursuant to the
regulations promulgated under Section 280G of the Code, then Corporation shall
be required only to pay to Executive the amount determined to be deductible
under Section 280G.

 

(b)                                 The amounts payable pursuant to this
Section 6 shall constitute Executive’s sole and exclusive remedy in the event of
involuntary termination, without cause, of Executive’s employment by
Corporation.

 

(c)                                  In the event that Executive voluntarily
terminates his employment all of Executive’s rights under this Agreement shall
cease as of the effective date of termination and all of Corporation, Bank and
Agency’s compensation and employment obligations under this Agreement shall
terminate.

 

7.                                       Restrictive Covenant.

 

(a)                                  Executive hereby acknowledges and
recognizes the highly competitive nature of the business of Corporation, Bank
and Agency and, accordingly, agrees that, beginning on the date first mentioned
above and continuing until the third anniversary date of the effective date of
termination of Executive’s employment with Corporation, Bank and Agency,
Executive shall not:

 

(i)                                     except for Corporation, Bank, Agency or
their subsidiaries or affiliates, be engaged, directly or indirectly, either for
his own account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 5% of the stock of
a publicly owned company) or otherwise of

 

--------------------------------------------------------------------------------


 

any person, firm, corporation or enterprise engaged in (1) the insurance banking
or financial services industry (including bank holding company), or (2) any
other activity in which Corporation, Bank, Agency or any of their subsidiaries
or affiliates are engaged during the Employment Period, in any county in which,
at any time during the Employment Period or on the date of termination of the
Executive’s employment, a branch, office or other facility of Corporation, Bank,
Agency or any of their subsidiaries or affiliates is located (the
“Non-Competition Area”); or

 

(ii)                                  provide financial or other assistance to
any person, firm, corporation, or enterprise engaged in (1) the insurance,
banking or financial services industry (including bank holding company), or (2)
any other activity in which Corporation, Bank, Agency or any of their
subsidiaries or affiliates are engaged during the Employment Period in the
Non-Competition Area; or

 

(iii)                               directly or indirectly contact, solicit or
induce any person, corporation or other entity who or which is a customer or
referral source of Corporation, Bank, Agency or any of their subsidiaries or
affiliates, during the term of Executive’s employment or on the date of
termination of Executive’s employment to be a customer or referral source of any
person or entity other than Corporation, Bank, Agency or their subsidiaries or
affiliates; or

 

(iv)                              directly or indirectly solicit, induce or
encourage any employee of Corporation, Bank, Agency or any of their subsidiaries
or affiliates, who is employed during the term of Executive’s employment or on
the date of termination of Executive’s employment, to leave the employ of
Corporation, Bank, Agency or their subsidiaries or affiliates, or to seek,
obtain or accept employment with any person or entity other than Corporation,
Bank, Agency or their subsidiaries or affiliates.

 

(b)                                 It is expressly understood and agreed that,
although Executive, Corporation, Bank and Agency consider the restrictions
contained in Section 7(a) reasonable for the purpose of preserving for
Corporation, Bank, Agency and their subsidiaries or affiliates, their good will
and other proprietary rights, if a final judicial determination is made, by a
court or arbitration panel having jurisdiction, that the time or territory or
any other restriction contained in Section 7(a) is an unreasonable or otherwise
unenforceable restriction against Executive, the provisions of Section 7(a)
shall not be rendered void, but shall be deemed amended to apply as to such
maximum time and territory and to such other extent as such court may judicially
determine or indicate to be reasonable.

 

(c)                                  Notwithstanding any other provision of this
Agreement, Executive shall be permitted to form, own and operate an insurance
agency for the sole purpose of marketing and selling property, casualty and
accident insurance products offered by the Brotherhood Mutual Insurance Company,
or any other Church insurance carrier in the event that Agency can no longer
maintain a relationship with Brotherhood Mutual Insurance Company, consistent
with Agency’s past practices, to Churches.  Executive will direct any inquiries
for insurance received from any individuals or entities, other than Churches, to
Agency.  For purposes of this Agreement, a “Church” shall mean an entity that
qualifies as an exempt organization organized and operated exclusively for
religions purposes, pursuant to Section 501(c)(3) of the Internal Revenue Code.

 

--------------------------------------------------------------------------------


 

8.                                       Unauthorized Disclosure.  During the
term of his employment hereunder, or at any later time, the Executive shall not,
without the written consent of the Board of Directors of Corporation or a person
authorized thereby, knowingly disclose to any person, other than an employee of
the Corporation or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
an executive of Corporation, any material confidential information obtained by
him while in the employ of Corporation with respect to any of the services,
products, improvements, formulas, designs or styles, processes, customers,
customer lists, methods of business or any business practices of Corporation,
Bank, Agency or their subsidiaries or affiliates, the disclosure of which could
be or will be damaging to Corporation, Bank, Agency or their subsidiaries or
affiliates; provided, however, that confidential information shall not include
any information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or any person with the assistance,
consent or direction of the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by Corporation, Bank, Agency or their
subsidiaries or affiliates or any information that must be disclosed as required
by law.

 

9.                                       Work Made for Hire.  Any work performed
by the Executive under this Agreement should be considered a “Work Made for
Hire” as that phrase is defined by the U.S. patent laws and shall be owned by
and for the express benefit of Corporation, Bank, Agency and their subsidiaries
and affiliates.  In the event it should be established that such work does not
qualify as a Work Made for Hire, the Executive agrees to and does hereby assign
to Corporation, Bank, Agency and their affiliates and subsidiaries, all of his
rights, title, and/or interest in such work product, including, but not limited
to, all copyrights, patents, trademarks, and proprietary rights.  Executive
further agrees that any business that he generates, produces or sells during his
employment is the exclusive business of Corporation, Bank and Agency and
Executive has no individual rights to or ownership of such business.

 

10.                                 Return of Company Property and Documents. 
The Executive agrees that, at the time of termination of his employment,
regardless of the reason for termination, he will deliver to Corporation, Bank,
Agency and their subsidiaries and affiliates, any and all company property,
including, but not limited to, automobiles, keys, security codes or passes,
mobile telephones, pagers, computers, devices, confidential information,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, software programs, equipment, other documents or
property, or reproductions of any of the aforementioned items developed or
obtained by the Executive during the course of his employment.

 

11.                                 Resignation as Director.  Executive agrees
that in the event that this Agreement or his employment under this Agreement is
terminated, Executive shall resign as a director of Corporation, Bank, Agency or
any of their affiliates or subsidiaries, if he is then serving as a director of
any such entities.

 

12.                                 Notices.  For the purposes of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States certified mail, return receipt requested, postage
prepaid, addressed as follows (or to such other addresses provided by a party to
the other parties in writing):

 

If to the Executive:

 

Mr. Daniel R. Geise

 

 

R.R. #5, Box 315

 

 

Sunbury, Pennsylvania 17801

 

--------------------------------------------------------------------------------


 

If to the Agency:

 

Board of Directors

 

 

Mid-Penn Insurance Associates, Inc.

 

 

51 South Fourth Street

 

 

Sunbury, Pennsylvania 17801

 

 

 

If to the Bank:

 

Mr. Robert J. McCormack

 

 

President & CEO

 

 

Sun Bank

 

 

2-16 South Market Street

 

 

Selinsgrove, Pennsylvania 17870

 

 

 

If to the Corporation:

 

Mr. Robert J. McCormack

 

 

President & CEO

 

 

Sun Bancorp, Inc.

 

 

2-16 South Market Street

 

 

Selinsgrove, Pennsylvania 17870

 

13.                                 Waiver.  No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing and signed by Executive and an executive officer
specifically designated by the Board of Directors of Corporation, Bank and
Agency.  No waiver by either party, at any time, of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. 
Notwithstanding this Section 13, a promotion of Executive in accordance with
Section 2 of this Agreement shall not constitute a breach of this Agreement or
require an amendment in writing.

 

14.                                 Assignment.  This Agreement shall not be
assignable by any party, except by Corporation to any successor in interest to
its respective businesses.

 

15.                                 Entire Agreement.  This Agreement contains
the entire agreement of the parties relating to the employment of Executive and
supersedes any and all agreements, either oral or in writing, between the
parties with regard to the employment of Executive by Corporation.

 

16.                                 Successors; Binding Agreement.

 

(a)                                  Corporation, Bank and Agency will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
or otherwise) to all or substantially all of the businesses and/or assets of
Corporation, Bank and Agency to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Corporation, Bank and
Agency would be required to perform it if no such succession had taken place.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  If Executive should
die following termination of Executive’s employment without Cause, and any
amounts would be payable to Executive under this Agreement if Executive had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Executive’s devisee, legatee, or other designee, or, if
there is no such designee, to Executive’s estate.

 

17.                                 Arbitration.   Corporation, Bank, Agency and
Executive recognize that in the event a dispute should arise between them
concerning the interpretation or implementation of this Agreement (except for
any enforcement sought with respect to Sections 7, 8, 9, or 10, which may be
litigated in court), lengthy and expensive litigation will not afford a
practical resolution of the issues within a reasonable period of time. 
Consequently, each party agrees that all

 

--------------------------------------------------------------------------------


 

disputes, disagreements and questions of interpretation concerning this
Agreement are to be submitted for resolution, in Philadelphia, Pennsylvania, to
the American Arbitration Association (the “Association”) in accordance with the
Association’s National Rules for the Resolution of Employment Disputes or other
applicable rules then in effect (“Rules”).  Corporation or Executive may
initiate an arbitration proceeding at any time by giving notice to the other in
accordance with the Rules.  Corporation and Executive may, as a matter or right,
mutually agree on the appointment of a particular arbitrator from the
Association’s pool.  The arbitrator shall not be bound by the rules of evidence
and procedure of the courts of the Commonwealth of Pennsylvania, but shall be
bound by the substantive law applicable to this Agreement.  The decision of the
arbitrator, absent fraud, duress, incompetence or gross and obvious error of
fact, shall be final and binding upon the parties and shall be enforceable in
courts of proper jurisdiction.  Following written notice of a request for
arbitration, Corporation, Bank, Agency and Executive shall be entitled to an
injunction restraining all further proceedings in any pending or subsequently
filed litigation concerning this Agreement, except as otherwise provided herein
or any enforcement sought with respect to Sections 7, 8, 9, or 10.

 

18.                                 Attorney’s Fees and Costs.  If any action at
law or in equity is necessary to enforce or interpret the terms of this
Agreement, each party shall bear his or its own attorney’s fees, costs, and
expenses incurred in connection with the litigation, unless mandated by statute.

 

19.                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

20.                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the domestic, internal laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of laws
principles.

 

21.                                 Headings.  The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction or limit the scope or intent of any of the provisions of this
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST:

SUN BANCORP, INC.

 

 

 

 

/s/ Thomas W. Bixler

 

/s/ Robert J. McCormack

 

 

Robert J. McCormack

 

President & CEO

 

 

 

 

ATTEST:

SUN BANK

 

 

 

 

/s/ Thomas W. Bixler

 

/s/ Robert J. McCormack

 

 

Robert J. McCormack

 

President &CEO

 

 

ATTEST:

 

 

 

/s/ Cheryl A. Zellers

 

/s/ Daniel R. Geise

 

 

MID-PENN INSURANCE

 

ASSOCIATES, INC.

 

 

 

Daniel R. Geise

(print name)

 

President

(print title)

 

 

WITNESS:

EXECUTIVE

 

 

/s/ Cheryl A. Zellers

 

/s/ Daniel R. Geise

 

 

Daniel R. Geise

 

--------------------------------------------------------------------------------